DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (DE 10 2004 056 142, English translation being used).

Regarding independent claim 1:
Schneider discloses a fluidic clamp comprising:
a first inflatable bladder (122’’’-1 or 122’’’-2) on a first side of an opening (as seen in Fig 7); and
a pressurized fluid source (124’’’) in fluid connection with the bladder.
Schneider discloses a system for holding turbine blades, but also notes use for rotor blades ([0003]; [0004]) and “entire families of blades” ([0008]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Schneider to hold a proprotor blade as this is another 
Note: the recitation of a “foldable” blade is intended use. The claim does not require any mechanisms or operations for folding the blade, only that the blade structure is capable of being retained by the clamp.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Schneider discloses the source comprising a liquid (nitrogen; [0044]).

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Schneider discloses a second inflatable bladder (other of 122’’’-1 and 122’’’-2) on a second side of the opening (as seen in Fig 7).

Regarding claim 5:
The discussion above regarding claim 1 is relied upon.
Schneider discloses a controller in connection with the source to selectively inflate the first bladder (inherent, as some control means is required to initiate inflation).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (‘142) in view of Blatt (US 5 657 972).


Schneider discloses a fluidic clamp having two bladders, which must have some means of control in order to operate (e.g. for inflation), but does not disclose a sensor in communication with a controller and configured to sense a position of a held object.
Blatt teaches a fluidic clamp having a controller (50) which monitors the clamping force to maintain holding force while avoiding undesirable and unwanted impressions and indentations on the held object (col 4, lines 1-18).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Schneider to use sensors as taught by Blatt for the predictable advantage of maintaining a proper holding force on the object while avoiding undesirable and unwanted impressions and indentations on the held object, thus avoiding damage and dropping.
(Note: ensuring proper force is an implicit manner of sensing position, as the proper operable force cannot be applied to a held object that is not present.)

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (‘142) in view of Sambell (US 2010/0072325).

The discussion above regarding claim 1 is relied upon.
Schneider as modified renders a fluidic clamp for holding a (prop)rotor blade, but does not disclose the portion as a trailing edge tab.
The examiner takes Official Notice that trailing edge tabs are well-known in the art.

Schneider holds the entire rotor blade, thus any portion of the blade held is held by the clamp.
Note: although the tab is a portion meant to be received by the clamp, there is no requirement that the tab must be used for such purpose, and even if used for this purpose, there is no requirement that it be only used for this purpose. The tab is merely a component of the blade, which is then held by the clamp.

Response to Arguments
Applicant’s arguments, see starting page 10, filed 19 August 2021, with respect to claim 9 and dependencies, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 and dependencies have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619